Oldham, C.
This is a companion case to Field v. Nebraska Telephone Co., ante, p. 419, and involves the identical question on the settlement of a bill of exceptions from the *424county board of equalization therein determined. The causes were argued together, and for the reasons set forth therein, we recommend that the judgment of the district court be affirmed.
Ames and Letton, CO., concur.
By the Court: For the reasons given in Field v. Nebraska Telephone Co., ante, p. 419, the judgment of the district court is
Affirmed.